Exhibit 10.1

 

EXECUTION COPY

 

 

 

Picture 1 [ex-10d1g001.jpg]

THIRD AMENDED AND RESTATED LOAN AGREEMENT

dated as of

July 30, 2019

among

THE CHEESECAKE FACTORY INCORPORATED,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

 as Administrative Agent,

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

BANK OF THE WEST,

 as Documentation Agent

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 as Sole Bookrunner and Sole Lead Arranger

 

 

 



 




 

 

Page

ARTICLE I DEFINITIONS


1

SECTION 1.01. Defined Terms


1

SECTION 1.02. Classification of Loans and Borrowings


24

SECTION 1.03. Terms Generally


24

SECTION 1.04. Accounting Terms; GAAP


24

SECTION 1.05. Interest Rates; LIBOR Notification


25

SECTION 1.06. Letter of Credit Amounts


25

SECTION 1.07. Divisions


26

ARTICLE II THE CREDITS


26

SECTION 2.01. Commitments


26

SECTION 2.02. Loans and Borrowings


26

SECTION 2.03. Requests for Revolving Borrowings


27

SECTION 2.04. Swingline Loans


27

SECTION 2.05. Letters of Credit


28

SECTION 2.06. Funding of Borrowings


33

SECTION 2.07. Interest Elections


34

SECTION 2.08. Termination and Reduction of Commitments


35

SECTION 2.09. Repayment of Loans; Evidence of Debt


36

SECTION 2.10. Prepayment of Loans


36

SECTION 2.11. Fees


37

SECTION 2.12. Interest


38

SECTION 2.13. Alternate Rate of Interest


39

SECTION 2.14. Increased Costs


40

SECTION 2.15. Break Funding Payments


41

SECTION 2.16. Withholding of Taxes; Gross-Up


42

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs


46

SECTION 2.18. Mitigation Obligations; Replacement of Lenders


48

SECTION 2.19. Defaulting Lenders


49

SECTION 2.20. Increase in Commitments


51

ARTICLE III REPRESENTATIONS AND WARRANTIES


52

 





-i-




 

 

 

Page

SECTION 3.01. Organization; Powers


52

SECTION 3.02. Authorization; Enforceability


52

SECTION 3.03. Governmental Approvals; No Conflicts


52

SECTION 3.04. Financial Condition; No Material Adverse Change


53

SECTION 3.05. Properties; Liens


53

SECTION 3.06. Litigation and Environmental Matters


53

SECTION 3.07. Compliance with Laws and Agreements


54

SECTION 3.08. Margin Regulations; Investment Company Status


54

SECTION 3.09. Taxes


54

SECTION 3.10. ERISA


54

SECTION 3.11. Subsidiaries; Equity Interests


54

SECTION 3.12. Labor Matters


55

SECTION 3.13. Disclosure


55

SECTION 3.14. Anti-Corruption Laws and Sanctions


55

SECTION 3.15. EEA Financial Institutions


55

ARTICLE IV CONDITIONS


56

SECTION 4.01. Effective Date


56

SECTION 4.02. Each Credit Event


57

ARTICLE V AFFIRMATIVE COVENANTS


58

SECTION 5.01. Financial Statements and Other Information


58

SECTION 5.02. Notices of Material Events


60

SECTION 5.03. Existence; Conduct of Business


60

SECTION 5.04. Payment of Obligations


60

SECTION 5.05. Maintenance of Properties; Insurance


60

SECTION 5.06. Books and Records; Inspection Rights


60

SECTION 5.07. Compliance with Laws


61

SECTION 5.08. Use of Proceeds and Letters of Credit


61

SECTION 5.09. Additional Guarantors


61

SECTION 5.10. Post-Closing Covenant


62

ARTICLE VI NEGATIVE COVENANTS


62

 





-ii-




 

 

 

Page

SECTION 6.01. Indebtedness


62

SECTION 6.02. Liens


63

SECTION 6.03. Fundamental Changes


64

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions


64

SECTION 6.05. Hedge Agreements


66

SECTION 6.06. Restricted Payments


66

SECTION 6.07. Transactions with Affiliates


67

SECTION 6.08. Restrictive Agreements


67

SECTION 6.09. Financial Covenants


67

SECTION 6.10. Sale and Leaseback


67

SECTION 6.11. Sale of Assets


68

ARTICLE VII EVENTS OF DEFAULT


68

ARTICLE VIII THE ADMINISTRATIVE AGENT


71

SECTION 8.01. Authorization and Action


71

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc


73

SECTION 8.03. Posting of Communications


74

SECTION 8.04. The Administrative Agent Individually


76

SECTION 8.05. Successor Administrative Agent


76

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks


77

SECTION 8.07. Certain ERISA Matters


78

SECTION 8.08. Guarantee Matters


79

ARTICLE IX MISCELLANEOUS


79

SECTION 9.01. Notices


79

SECTION 9.02. Waivers; Amendments


80

SECTION 9.03. Expenses; Indemnity; Damage Waiver


82

SECTION 9.04. Successors and Assigns


83

SECTION 9.05. Survival


87

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution


87

SECTION 9.07. Severability


88

SECTION 9.08. Right of Setoff


88

 





-iii-




 

 

 

Page

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process


89

SECTION 9.10. WAIVER OF JURY TRIAL


90

SECTION 9.11. Headings


90

SECTION 9.12. Confidentiality


90

SECTION 9.13. Interest Rate Limitation


91

SECTION 9.14. USA PATRIOT Act


91

SECTION 9.15. California Judicial Reference


92

SECTION 9.16. Judgment Currency


92

SECTION 9.17. No Fiduciary Duty, etc


92

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


93

SECTION 9.19. Acknowledgement Regarding Any Supported QFCs


94

SECTION 9.20. Amendment and Restatement


94

 

 



-iv-




 

 

Page

SCHEDULES:

 

Schedule 2.01 – Commitments

 

Schedule 2.05 – Existing Letters of Credit

 

Schedule 3.06 – Disclosed Matters

 

Schedule 3.11 – Subsidiaries and Equity Interests

 

Schedule 6.01 – Existing Indebtedness

 

Schedule 6.02 – Existing Liens

 

Schedule 6.08 – Existing Restrictions

 

 

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

 

Exhibit B – Form of Compliance Certificate

 

Exhibit C – Form of U.S. Tax Compliance Certificates

 

Exhibit D – Form of Acknowledgment and Reaffirmation Agreement

 

 

 



 




 

THIRD AMENDED AND RESTATED LOAN AGREEMENT dated as of July 30, 2019, among THE
CHEESECAKE FACTORY INCORPORATED, a Delaware corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower, certain lenders and the Administrative Agent are parties to that
certain Second Amended and Restated Loan Agreement dated as of December 22, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Existing Loan Agreement”). The parties hereto agree that the Existing Loan
Agreement is hereby amended and restated in its entirety as follows:

ARTICLE I

 

Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is or are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Acknowledgment and Reaffirmation Agreement” means the Acknowledgment and
Reaffirmation Agreement made by the Guarantors in favor of the Administrative
Agent and the Lenders, substantially in the form of Exhibit D.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority (by percentage
of voting power) of the outstanding Equity Interests of a Person.

“Act” has the meaning assigned to such term in Section 9.14.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.










 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Third Amended and Restated Loan Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Alternative Currency” means any currency other than dollars that is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into dollars and available in the London interbank deposit
market.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the Unused Fees payable hereunder, as the
case may be, (i) from the Effective Date to the date on which the Administrative
Agent receives a certificate pursuant to Section 5.01(c) for the fiscal quarter
ending July 2, 2019, 0.375% per annum for any ABR Loan, 1.375% per annum for
Eurodollar Revolving Loans and 0.20% for the Unused Fee and (ii) thereafter, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Unused Fee”, as the case may be, based upon the Net
Adjusted Leverage





2




 

Ratio as set forth in the most recent certificate received by the Administrative
Agent pursuant to Section 5.01(c):

APPLICABLE RATE

Net Adjusted Leverage Ratio

Eurodollar Spread

ABR Spread

Unused Fee

< 2.75 to 1.00

1.00%

0.00%

0.125%

2.75 to 1.00 < x < 3.50 to 1.00

1.125%

0.125%

0.15%

3.50 to 1.00 < x < 4.25 to 1.00

1.375%

0.375%

0.20%

> 4.25 to 1.0

1.75%

0.75%

0.25%

 

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit





3




 

such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means The Cheesecake Factory Incorporated, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Dollar” means lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Collateralize”  means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Swingline Lender (as applicable) and the Lenders, as collateral for LC Exposure,
Obligations in respect of Swingline Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the Issuing Bank or
Swingline Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the





4




 

Issuing Bank or Swingline Lender (as applicable). “Cash Collateral”  shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 “Cash Equivalents” means any of:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 1 year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
or

(e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Cash Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, Interest Expense, minus the portion
thereof which is not payable in cash.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35.0% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) directors
of the Borrower on the Effective Date, (ii) nominated or appointed by the board
of directors of the Borrower or (iii) approved (which approval may or may not
include an endorsement) by a majority of the board of directors of the Borrower
as director candidates prior to their election; or (c) the acquisition of direct
or indirect Control of the Borrower by any Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in





5




 

any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c)
compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $400,000,000.

“Communications” has the meaning assigned to it in Section 8.03(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means at any time the total assets of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means each of Bank of America, N.A. and Wells Fargo
Bank, National Association.





6




 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debt” means the outstanding principal amount of Indebtedness of the Borrower
and its Subsidiaries of the nature referred to in clauses (a),  (b),  (c),  (d),
 (e),  (f),  (g) and (h) of the definition of “Indebtedness”; provided, that for
the purpose of this definition and for the avoidance of doubt, clause (e) of the
definition shall not include any earn-out obligations or similar deferred
obligations of the Borrower or any Subsidiary incurred or created in connection
with either of the Project North Acquisitions in accordance with the Project
North Acquisition Agreements (based upon such agreements as set forth in the
closing certificate delivered pursuant to Section 4.01(f)).  The Debt of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  For the avoidance
of doubt, it is understood and agreed that any amounts classified as Deemed
Landlord Financing Liabilities shall not be deemed to be Debt for purposes
hereof.

“Deemed Landlord Financing Liabilities” means any deemed landlord financing
liabilities as determined in accordance with GAAP so long as such liabilities
are not evidenced by a note or similar instrument and are repayable solely
through the payment of Rental Expense (or the Borrower is not required to repay
such liability).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s or the Borrower’s, as applicable, receipt of such certification in form
and substance satisfactory to it and the





7




 

Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Denomination Date” means each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any Letter of Credit denominated in an Alternative Currency having
the effect of increasing the amount thereof, (iii) each date of any LC
Disbursement with respect to any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
Issuing Bank shall determine.

“Designated Alternative Currency” means Canadian Dollars and any other
Alternative Currency that has been designated by the Administrative Agent and
the Issuing Bank as a Designated Alternative Currency at the request of the
Borrower.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed by the Borrower in its periodic reports filed
with the Securities and Exchange Commission prior to the Effective Date or such
matters that have occurred prior to the Effective Date and are expected to be
disclosed in such a report to be filed after the Effective Date, which are
described in Schedule 3.06.

“Documentation Agent” means Bank of the West.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income, without
duplication: (i) Interest Expense for such period, (ii) the net provision for
Federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
such period, (iv) the amount of noncash stock option expense for such period,
(v) other non-recurring expenses of the Borrower and its Subsidiaries reducing
such Net Income for such period which do not represent a cash item in such
period or any future period, (vi) to the extent paid in cash or accrued during
such period, reasonable and documented costs and expenses incurred in connection
with any Permitted Acquisition (whether or not such Permitted Acquisition is
consummated) and supported by documentation provided to the Administrative
Agent, (vii) non-cash Rental Expense for such period, (viii) non-recurring
integration costs for such period and (ix) pre-opening expenses in connection
with Permitted Acquisitions and expenses relating to business restructuring and
strategic initiatives for such period, provided that the aggregate amount added
back to EBITDA pursuant to this clause (ix) shall not exceed 15% of EBITDA for
such period (calculated after giving effect to such add-backs), and minus (b) to
the extent included in calculating such Net Income, without duplication, (i) all
noncash items increasing Net Income for such period, (ii) all EBITDA of any
joint venture or other non-wholly owned Subsidiary of the Borrower for such
period, except to the extent of any amounts distributed to the Borrower in cash
and (iii) cash payments made during such period in respect of non-cash Rental
Expenses added back pursuant to clause (a)(vii) above for a prior period.





8




 

“EBITDAR” means, for any period, EBITDA for such period plus, to the extent
deducted from Net Income, the Rental Expense of the Borrower and its
Subsidiaries for such period.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“EITF” has the meaning assigned to such term in Section 6.10.

“Electronic Signature”  means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (a) the environment, (b) preservation or reclamation of natural resources,
(c) the management, release or threatened release of any Hazardous Material or
(d) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.





9




 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any withholding Taxes imposed
under FATCA.





10




 

“Existing Letters of Credit” means the letters of credit listed on Schedule 2.05
that were issued by the Issuing Bank (as defined in the Existing Loan Agreement)
for the account of the Borrower.

“Existing Loan Agreement” has the meaning assigned to such term in the preamble
to this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, known as the Foreign
Account Tax Compliance Act, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRC Acquisition” means the Acquisition by The Cheesecake Factory Restaurants,
Inc. of any and all limited liability company interests in Fox Restaurant
Concepts LLC pursuant to the Project North MIPA.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security





11




 

for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Guarantors” means, collectively, The Cheesecake Factory Restaurants, Inc., The
Cheesecake Factory Bakery Incorporated, TCF Co. LLC, Grand Lux Café, LLC, TCF
California Holding Company, Middle East IP Corporation and any other Subsidiary
that executes a joinder to the Guaranty pursuant to Section 5.09.

“Guaranty” means the Second Amended and Restated Guaranty, dated as of December
22, 2015 made by the Guarantors in favor of the Administrative Agent and the
Lenders.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Holdout Lender” has the meaning assigned to such term in Section 9.02(c).

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Effective Date” has the meaning assigned to such term in Section
2.20(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (w) trade accounts
payable in the ordinary course of business, (x) any earn-out obligation until
such obligation becomes or would constitute a liability on the balance sheet of
such Person in accordance with GAAP, (y) expenses accrued in the ordinary course
of business and (z) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, unless such amounts or





12




 

obligations would constitute a liability on the balance sheet of such Person in
accordance with GAAP), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, as applicable, except to the extent (i)
such Indebtedness is expressly made non-recourse to such Person or (ii) such
Person’s liability for such Indebtedness is otherwise limited in recourse or
amount, but only up to the amount of the value of the assets to which recourse
is limited or the amount of such limit.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
July 2019 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all interest (including that attributable to
Capital Lease Obligations), premium payments, debt discount, fees, charges and
related expenses of the Borrower and its Subsidiaries in connection with
borrowed money or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest expense in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to the initial Interest Period hereunder,
the period commencing on the date of the initial Borrowing and continuing for
such number of days as the Borrower and Administrative Agent may agree and with
respect to any subsequent Eurodollar Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding date in the
calendar month that is one, two, three or six months thereafter, as the





13




 

Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Bank of the West in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.05(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  Each reference herein to the “Issuing Bank”
in connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. The LC Exposure of
any Lender at any time shall be its Applicable Percentage of the LC Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have





14




 

been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrower and each Lender shall remain in full force and
effect until the Issuing Bank and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.

“LC Sublimit” means $40,000,000.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S.
Dollars/the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion)); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of calculating such rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty, (c)
the Acknowledgment and Reaffirmation Agreement and (d) any other agreement or
certificate executed by a Loan Party from time to time in connection with this
Agreement, including, in each case, all appendices, exhibits and schedules
thereto, and all amendments, restatements,





15




 

supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrower, the Guarantors and their
respective successors and assigns, and the term “Loan Party” shall mean any one
of them or all of them individually, as the context may require.

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement, including Swingline Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the validity or enforceability of any of the Loan
Documents or (c) any of the material rights of or remedies available to the
Lenders under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedge Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

“Maturity Date” means July 30, 2024.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Adjusted Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) the sum of (i) Debt as of such measurement date plus (ii) the
product of (x) eight times (y) Rental Expense for the four fiscal quarter period
ending on such measurement date (other than non-cash Rental Expense for such
period, but including cash payments made during such period in respect of
non-cash Rental Expense for a prior period) minus (iii) unrestricted domestic
cash and Cash Equivalents of the Borrower and its Subsidiaries in excess of
$25,000,000 as of the measurement date to (b) EBITDAR for the four fiscal
quarter period ending on such measurement date.

“Net Income” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the net income of the Borrower and its Subsidiaries (in
accordance with GAAP but excluding extraordinary gains and extraordinary losses)
for that period.

“North Italia Acquisition” means the Acquisition by TCF California Holding
Company of any and all limited liability company interests in or North
Restaurants LLC pursuant to the Project North Option Exercise Agreements.





16




 

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” has the meaning assigned to such term in Section
6.04(e).

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes, assessments or governmental charges
that are not yet due and delinquent or are being contested in compliance with
Section 5.04;

(b)        carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business





17




 

and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)        precautionary financing statements regarding leases (other than
capital leases), subleases, licenses or consignments entered into by Borrower or
any other Loan Party;

(g)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(h)        Liens on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Acquisition or
investment; and

(i)         customary rights of first refusal, “tag-along”‘ and “drag-along”
rights, and put and call arrangements under joint venture agreements for joint
ventures permitted hereunder.

“Permitted Investments” means any of:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 1 year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;





18




 

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; or

(f)        other investments to the extent permitted under the Borrower’s
Investment Policy dated May 31, 2006 (without giving effect to any amendments
thereto).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Project North Acquisitions” means the FRC Acquisition and/or the North Italia
Acquisition.

“Project North Acquisition Agreements” means (i) the Project North MIPA and
(ii) the Project North Option Exercise Agreements.

“Project North MIPA” means that certain Membership Interest Purchase Agreement
by and among Fox Restaurant Concepts LLC, the Sellers party thereto, SWF Posse
LLC, as Sellers’ Representative, The Cheesecake Factory Restaurants, Inc., and,
solely for the limited purposes set forth therein, the Borrower, in
substantially the form delivered to the Lenders prior to the date hereof, as
amended, modified or supplemented in accordance with its terms.

“Project North Option Exercise Agreements” means (i) that certain Amendment &
Option Exercise Agreement, by and among North Investors LLC, Villa Entertainment
Group, LLC, TCF California Holding Company, Borrower, Samuel W. Fox, Fox
Restaurant Concepts LLC, North





19




 

Restaurants LLC, each of the Persons listed on Exhibit A thereof and FRC
Management LLC, in substantially the form delivered to the Lenders prior to the
date hereof, as amended, modified or supplemented in accordance with its terms,
and (ii) that certain Operating Agreement of North Restaurants LLC, by and among
Fox Restaurant Concepts LLC, Villa Entertainment Group, LLC, North Investors LLC
and TCF California Holding Company, dated as of November 14, 2016, as amended,
modified or supplemented in accordance with its terms.

“Projected Project North Borrowings” has the meaning set forth in Section
6.04(f).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.19.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04(b).

“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rental Expense” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis, total rental expense as calculated in accordance with
GAAP.

“Replacement Lender” has the meaning assigned to such term in Section 9.02(c).

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 50.1% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (but subject to
Section 2.19(b) with respect to Defaulting Lenders).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.





20




 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b) or (d) any Person otherwise the subject of any
Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union or any European Union member state, Her
Majesty’s Treasury or other relevant sanctions authority.

“Significant Subsidiary” means each Subsidiary (including such Subsidiary’s
interest in its direct and indirect Subsidiaries) of the Borrower that:

(a)        accounted for at least 5% of consolidated revenues of the Borrower
and its Subsidiaries or 5% of EBITDA of the Borrower and its Subsidiaries, in
each case for the four fiscal quarters of the Borrower ending on the last day of
the last fiscal quarter of the Borrower immediately preceding the date as of
which any such determination is made; or

(b)        has total assets which represent at least 5% of the consolidated
assets of the Borrower and its Subsidiaries as of the last day of the last
fiscal quarter of the Borrower immediately preceding the date as of which any
such determination is made;

provided that in no event shall the Subsidiaries of the Borrower that are not
Significant Subsidiaries (i) account for more than 20% of consolidated revenues
of the Borrower and its Subsidiaries or more than 20% of EBITDA of the Borrower
and its Subsidiaries, in each case for the four fiscal quarters of the Borrower
ending on the last day of the last fiscal quarter of the Borrower immediately
preceding the date as of which any such determination is made; or (ii) have
total assets which represent more than 20% of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the last fiscal quarter of
the Borrower immediately preceding the date as of which any such determination
is made.  In the event that any Subsidiaries would not constitute Significant
Subsidiaries but for this proviso, the Borrower shall designate which such
Subsidiaries shall be Significant Subsidiaries in order to comply with this
proviso.





21




 

“Specified Acquisition Agreement Representations” shall mean such of the
representations and warranties made by the Sellers or the Company (as each term
is defined in the Project North MIPA) or the Company in the Project North MIPA
as are material to the interests of the Lenders, but only to the extent that The
Cheesecake Factory Restaurants, Inc. has the right to terminate its obligations
under the Project North MIPA or otherwise decline to consummate the Project
North MIPA as a result of a breach of such representations and warranties in the
Project North MIPA.

“Specified Currency” has the meaning assigned to such term in Section 9.16.

“Specified Representations”  shall mean the representations and warranties set
forth in Sections 3.01(a) (solely with respect to the valid existence of the
Loan Parties), 3.02,  3.03,  3.04(b) (solely with respect to the North Italia
Acquisition), 3.08 and 3.14.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.19.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.





22




 

“Target Material Adverse Effect” means a “Company Material Adverse Effect” as
defined in the Project North MIPA.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantors of the Loan Documents, the borrowing of Loans and the use of the
proceeds thereof, and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unused Fee” means the fee payable by the Borrower pursuant to Section 2.11(a).

“U.S. Dollar Equivalent” means, on any Denomination Date, (a) with respect to
any amount in dollars, such amount and (b) with respect to any amount in an
Alternative Currency, the equivalent of such amount in dollars determined by
using the rate of exchange for the purchase of dollars with the Alternative
Currency last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Thomson Reuters Corp., Refinitiv, or any
successor thereto (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of dollars
with the Alternative Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange,  the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
 and (c) if such amount is denominated in any other currency, the equivalent of
such amount in dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





23




 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”), or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04.  Accounting Terms; GAAP.  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.





24




 

(b)        Notwithstanding anything to the contrary contained in Section 1.04(a)
or in the definition of “Capital Lease Obligations,” any change in accounting
for leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease or a
financing lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2018, such
lease shall not be considered a capital lease or a financing lease for purposes
of this Agreement, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

(c)        Notwithstanding anything to the contrary contained in Section 1.04(a)
or otherwise in this Agreement, for purposes of calculating non-cash Rental
Expense for any period of four fiscal quarters, the Borrower shall be permitted
to assume that the portion of such non-cash Rental Expense for such period
resulting from adjustments related to the adoption of FAS 842 is $21,000,000, so
long as the Borrower reasonably believes that the actual amount of such
adjustments for such period is within $5,000,000 of such amount.

SECTION 1.05.  Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(b) of this Agreement,
such Section 2.13(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

SECTION 1.06.  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms,





25




 

provides for one or more automatic increases in the available amount thereof,
the amount of such Letter of Credit shall be deemed to be the maximum amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum amount is available to be drawn at such time.

SECTION 1.07.  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II

 

The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.09) in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Commitments.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.  Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)        Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c)        At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $2,500,000 and not less than $5,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each





26




 

Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $2,000,000.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Revolving Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)         the aggregate amount of the requested Borrowing;

(ii)       the date of such Borrowing, which shall be a Business Day;

(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000,
(ii) the Swingline Lender’s Revolving Credit Exposure exceeding its Commitment;
or (iii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance





27




 

an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b)        To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a wire transfer to the
account designated by the Borrower on the requested date of such Swingline Loan.

(c)        The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account denominated in dollars or, to the extent the Issuing
Bank then issues letters of credit in any Designated Alternative Currency, in
such Designated Alternative Currency, in a form reasonably





28




 

acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.  All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Effective
Date shall be subject to and governed by the terms and conditions hereof.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the currency thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed the LC
Sublimit and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Commitments.

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

(i)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that the Issuing Bank in good faith
deems material to it; or

(ii)       the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally.





29




 

(c)        Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) unless
such Letter of Credit is cash collateralized as provided in paragraph (j)
hereof, the date that is five Business Days prior to the Maturity Date.

(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
including after the Maturity Date.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)        Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 12:00
noon, New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  In the
case of a Letter of Credit denominated in any Alternative Currency, the Borrower
shall reimburse the Issuing Bank in such currency, unless (A) the Issuing Bank
(at its option) shall have specified in the notice of such LC Disbursement that
it will require reimbursement in dollars, (B) in the absence of any such
requirement for reimbursement in dollars, the Borrower shall have notified the
Issuing Bank promptly following receipt of the notice of drawing that the
Borrower will reimburse the Issuing Bank in dollars or (C) the Borrower shall
have requested that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan.  In the case of any such reimbursement in dollars of a drawing
under a Letter of Credit denominated in any Alternative Currency, the Issuing
Bank shall notify





30




 

the Borrower of the U.S. Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  If the Borrower fails to make any such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof (which in the case of any payment in any Alternative Currency shall be
the U.S. Dollar Equivalent thereof) and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower (which in the case of any payment in any Alternative Currency shall
be the U.S. Dollar Equivalent thereof), in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.  In the event that (A) a drawing denominated
in any Alternative Currency is to be reimbursed in dollars and (B) the dollar
amount paid by the Borrower, including pursuant to an ABR Revolving Borrowing or
Swingline Loan, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in such Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the Issuing Bank for the loss resulting
from its inability on that date to purchase such Alternative Currency in the
full amount of the drawing.

(f)        Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any adverse change in the relevant
exchange rates or in the availability of any Alternative Currency to the
Borrower or in the relevant currency markets generally or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the Issuing Bank; provided that the
foregoing shall not be





31




 

construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures.  The Issuing Bank shall, within the time
allowed by applicable law or the specific terms of the Letter of Credit, examine
all documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)        Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)         Replacement or Resignation of the Issuing Bank.  The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall





32




 

remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.  Subject to the appointment and acceptance of a
successor Issuing Bank, the Issuing Bank may resign as Issuing Bank at any time
upon thirty days’ prior written notice to the Administrative Agent, the Borrower
and the Lenders, in which case, the Issuing Bank shall be replaced in accordance
with this Section 2.05(i).

(j)         Cash Collateralization.  If (i) any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50.1%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph or (ii) the Borrower shall request the issuance of a Letter of
Credit with an expiry date subsequent to the fifth Business Day prior to the
Maturity Date, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date (or, in the
case of clause (ii), in the face amount of such Letter of Credit) plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed, together with related fees,
costs and customary processing charges, and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50.1% of the total LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

SECTION 2.06.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by wire transfer to the account designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.





33




 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07.  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;





34




 

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the Revolving Credit Exposures would exceed the total
Commitments.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other pending
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.





35




 

SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.10.  Prepayment of Loans.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

(b)        The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New
York City time, one Business Day before the date of prepayment, or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 a.m., New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date





36




 

and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

(c)        If the Administrative Agent notifies the Borrower at any time that
the sum of the total Revolving Credit Exposures exceed an amount equal to 105%
of the total Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize the LC Exposure in an aggregate amount sufficient to cause the
total Revolving Credit Exposures to be less than or equal to the total
Commitments then in effect.  The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

(d)        If the Administrative Agent notifies the Borrower at any time that
the LC Exposure exceeds an amount equal to 105% of the LC Sublimit, then, within
two Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the LC Exposure in an aggregate amount sufficient to cause the LC
Exposure to be less than or equal to the LC Sublimit.  The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations

SECTION 2.11.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an Unused Fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that Swingline Loans shall
not be considered utilization of the Commitment for purposes of any calculation
made pursuant to this Section 2.11(a).  Accrued Unused Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All Unused Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average





37




 

daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings or other
standard costs and charges thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in dollars
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.12.  Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.





38




 

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.13.  Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for the applicable currency and such Interest Period; or

(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for





39




 

determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w),  clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.13(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and
(y) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14.  Increased Costs.  (a) If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii)       impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto,

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount), then, upon the request of such Lender, the Issuing Bank or such other
Recipient, the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case





40




 

may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, the Issuing Bank or such other Recipient (which
determination shall be made in good faith (and not in an arbitrary or capricious
basis) and substantially consistent with similarly situated customers of such
Person under agreements having provisions similar to this Section 2.14(a) after
consideration of such factors as such Person then reasonably determines to be
relevant).

(b)        If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender, the Issuing Bank or such other
Recipient (which determination shall be made in good faith (and not in an
arbitrary or capricious basis) and substantially consistent with similarly
situated customers of such Person under agreements having provisions similar to
this Section 2.14(a) after consideration of such factors as such Person then
reasonably determines to be relevant).

(c)        A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or the Lender’s or the Issuing Bank’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of





41




 

whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16.  Withholding of Taxes; Gross-Up.  (a) Payments Free of Taxes.  Any
and all payments by or on account of any obligation of the Borrower under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)        Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent

(d)        Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant





42




 

Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS





43




 

Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)        in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)        to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a





44




 

U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant





45




 

to this paragraph (g) the payment of which would place the indemnified party in
a less favorable net after-Tax position than the indemnified party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(h)        Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)         FATCA.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(j)         Defined Terms.  For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14,  2.15 or 2.16, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
set off, recoupment or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn, Chicago, Illinois 60606, except payments to
be made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14,  2.15,  2.16 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  Unless otherwise provided for herein, if any payment hereunder shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.

(b)        At any time that payments are not required to be applied in the
manner required by Section 12 of the Guaranty, if at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards expenses and
indemnities of the Credit Parties then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of expenses and indemnities then
due to such parties, (ii) second, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, towards





46




 

payment of principal and unreimbursed LC Disbursements, then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements, then due to such parties.

(c)        If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or Participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder (including
any date that is fixed for prepayment by notice from the Borrower to the
Administrative Agent pursuant to Section 2.10(b)) that the Borrower will not
make such payment or prepayment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c),  2.05(d), 2.06(b),  2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s





47




 

obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent has exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment





48




 

as reasonably requested by the applicable Lender; provided that any such
documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.19.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);

(b)        any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.17(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
LC Exposure with respect to such Defaulting Lender in accordance with this
Section; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral





49




 

pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

(c)        the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(d)        if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i)         all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time; and

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.19(d)(ii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.19(d)(i), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v)        if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.19(d)(i) or
(ii), then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all Unused Fees that otherwise would have been payable to
such Defaulting Lender under Section 2.11(a) (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.11(b)





50




 

with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;
and

(e)        so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(d)(ii), and participating interests in
any such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(d)(i) (and Defaulting Lenders shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
reasonable belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund the Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall (i)
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage and
(ii) reimburse the other Lenders for any amounts that would be owing to such
Lenders under Section 2.15 if such purchase were a repayment by the Borrower.

SECTION 2.20.  Increase in Commitments.  (a) Increase.  Provided there exists no
Default, the Borrower may from time to time request an increase in the
Commitments by an amount (for all such increases) not exceeding $200,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, (ii) the Borrower may make a maximum of three such requests and
(iii) the consent of the Lenders shall not be required for such an increase.

(b)        Additional Lenders.  Subject to the approval of the Administrative
Agent, the Issuing Bank and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may (i) invite existing Lenders to increase
the amount of their Commitments and/or (ii) invite additional proposed lenders
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its
counsel.  Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.





51




 

(c)        Effective Date and Allocations.  If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the Borrower
shall (subject to clause (b) above) determine final allocation of such
increase.  The Administrative Agent shall promptly notify the Lenders of the
final allocation of such increase and the Increase Effective Date.

(d)        Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
an authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date.  The
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.15) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(e)        Conflicting Provisions.  This Section shall supersede any provisions
in Section 9.02 to the contrary.

ARTICLE III

 

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Party party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and





52




 

effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 30, 2018, reported on by Pricewaterhouse Coopers
LLP, independent public accountants and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended April 2, 2019, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b)        Since December 30, 2018, there has been no material adverse change in
the business, assets, property, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05.  Properties; Liens.  (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)        Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)        The property of the Borrower and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 6.02.

SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse





53




 

Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c)        Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

SECTION 3.08.  Margin Regulations; Investment Company Status.  (a) The Borrower
is not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), or extending credit for the
purpose of purchasing or carrying margin stock.

(b)        Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $20,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11.  Subsidiaries; Equity Interests.  As of the Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 3.11, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and





54




 

nonassessable and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 3.11 free and clear of all Liens.  As of the Effective Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 3.11.

SECTION 3.12.  Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Effective Date and neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years, in each case, which could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.13.  Disclosure.  (a) Except as set forth in the financial statements
referred to in Section 3.04 and the Disclosed Matters, there are no agreements,
restrictions or liabilities of the Borrower and its Subsidiaries of any kind
which could reasonably be expected to result in a Material Adverse Effect.  The
Information Memorandum and the other reports, financial statements, certificates
or other information (other than projected financial information) furnished by
or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date such information was dated or certified; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions and estimates
believed to be reasonable at the time made (it being understood that any such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that actual
results may differ from any such projected financial information and such
differences may be material).

(b)        As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification (if any) provided
on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.

SECTION 3.14.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.15.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.





55




 

ARTICLE IV

 

Conditions

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)        Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) a duly executed copy of
the Acknowledgement and Reaffirmation Agreement, by and among the Guarantors,
and (iii) evidence that Middle East IP Corporation shall have become party to
the Guaranty as a Guarantor in form and substance reasonably satisfactory to the
Administrative Agent.

(b)        Opinions.  The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Latham & Watkins LLP, counsel for the Loan Parties, covering
such matters relating to the Loan Parties, this Agreement or the Transactions as
the Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.

(c)        Secretary’s Certificates; Certified Charters; Good Standing
Certificates.  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
such Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)        Approvals.  All governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.

(e)        Financials.  The Administrative Agent shall have received (i)
satisfactory audited consolidated financial statements of the Borrower for the
three most recent fiscal years ended prior to the Effective Date as to which
such financial statements are available and (ii) satisfactory unaudited interim
consolidated financial statements of the Borrower for each quarterly period
ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available.

(f)        Closing Certificate.  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and attaching
substantially final execution copies of each of the Project North Acquisition
Agreements (including all schedules and exhibits thereto).





56




 

(g)        Fees.  The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(h)        Beneficial Ownership.  To the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (h) shall be deemed to be satisfied).

(i)         KYC.  The Administrative Agent shall have received, at least five
days prior to the Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least 10 days prior
to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 12:00 noon, Los Angeles time, on July
31, 2019 (or such later date acceptable to the Administrative Agent) (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)        The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal, extension of
such Letter of Credit, as applicable (other than the representations and
warranties that specifically refer to an earlier date); and

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment or extension of such Letter of Credit, as applicable,
no Default shall have occurred and be continuing;

provided that, for any Borrowing made to finance the North Italia Acquisition or
the FRC Acquisition, at the Borrower’s election, so long as (i) the North Italia
Acquisition or the FRC Acquisition, as applicable, shall have been consummated,
or substantially simultaneously with such Borrowing, shall be consummated, in
all material respects in accordance with the terms of the applicable Project
North Acquisition Agreement, without giving effect to any amendments, consents
or waivers by the Borrower, The Cheesecake Factory Restaurants, Inc. or TCF
California Holding Company, as applicable, that are materially adverse to the
interests of the Lenders, without





57




 

the prior consent of the Required Lenders (it being understood that (x) any
increase by 10% or more in the purchase price of, or consideration for, the
North Italia Acquisition or the FRC Acquisition, as applicable, and (y) any
waivers, modifications, consents or amendments to, or in respect of, the
definition of “Company Material Adverse Effect” (as set forth in the Project
North MIPA as of the date hereof) in each case shall be deemed materially
adverse to the interests of the Lenders), (ii) the amount of such Borrowing does
not exceed the applicable Projected Project North Borrowings, (iii) in the case
of the FRC Acquisition, no Target Material Adverse Effect shall have occurred
since the date of execution of the Project North MIPA, (iv) such Borrowing is
made within six months of the Effective Date and (v) the Administrative Agent
shall have received written notice of the Borrower’s election to invoke the
provisions of this proviso together with a certificate of a Financial Officer of
the Borrower as to the matters set forth in clauses (i),  (ii) and (iii) above,
as applicable, and the following clauses (A) and (B):

(A)       the condition described in clause (a) above shall not be required to
be satisfied in connection with such Borrowing; provided that as a condition to
such Borrowing, the Specified Acquisition Agreement Representations shall be
true and correct in all material respects and the Specified Representations
shall be true and correct in all material respects (other than any Specified
Representations which are qualified by materiality, material adverse effect or
similar language, which Specified Representations shall be true and correct in
all respects after giving effect to such qualification); and

(B)       the condition described in clause (b) above shall not be required to
be satisfied in connection with such Borrowing so long as no Event of Default
under clause (a),  (b),  (h) or (i) of Article VII shall have occurred and be
continuing as of such date.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section to the extent such conditions are required to be satisfied
pursuant to this Section.

ARTICLE V

 

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized pursuant to Section 2.05(j) and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)        within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers LLP or other independent





58




 

public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit B (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.01,  6.04,  6.06 and 6.09 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(e)        as soon as available but not less than 60 days after the beginning of
each fiscal year of the Borrower, a copy of the projected consolidated and
consolidating balance sheet, income statement and cash flow statement of the
Borrower for such fiscal year; and

(f)        promptly following any request therefor, (x) copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary or any audit thereof, (y) any other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (z) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation (if
applicable).





59




 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000;

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(e)        any change in the information provided in the Beneficial Ownership
Certification (if any) delivered to such Lender that would result in a change to
the list of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest will not have a Material Adverse Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct





60




 

entries are made of all dealings and transactions in relation to its business
and activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided,  however, that
unless a Default shall have occurred and be continuing the Administrative Agent
may not exercise its inspection rights more than two times in any year.

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including, without
limitation, all Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used (i) to refinance existing Indebtedness and (ii) for other general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, the repurchase or redemption of the Borrower’s Equity Interests and
the funding of Permitted Acquisitions and other investments and Restricted
Payments permitted hereunder.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations T, U and X.  Letters of
Credit will be issued only to support the general corporate purposes of the
Borrower and its Subsidiaries.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit directly
or indirectly (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09.  Additional Guarantors.  The Borrower will notify the
Administrative Agent at the time that any domestic Subsidiary becomes a
Significant Subsidiary or of the acquisition or formation of any new domestic
Subsidiary that is a Significant Subsidiary and, promptly thereafter (and in any
event within 30 days), cause such Person to (a) become a Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose and (b) deliver to the Administrative Agent documents of the types
referred to in Section 4.01(d) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.  In
addition, the Borrower may at any time upon notice to the Administrative Agent
cause any Subsidiary that is not a Significant Subsidiary to take the actions
described in clauses (a) and (b) above.





61




 

SECTION 5.10.  Post-Closing Covenant.  By not later than 15 days after the
Effective Date (or such later date as the Administrative Agent may agree in its
reasonable discretion), the Borrower shall deliver copies of the Articles of
Incorporation (or equivalent) for each Loan Party, certified as of a recent date
by the Secretary of State of such Loan Party’s jurisdiction of organization, to
the Administrative Agent.

ARTICLE VI

 

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been cash collateralized
pursuant to Section 2.05(j) and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)        Indebtedness created hereunder;

(b)        Indebtedness existing on the date hereof and set forth in Schedule
6.01, and any extensions, renewals or replacements of any such Indebtedness;

(c)        Indebtedness of the Borrower to any Guarantor and of any Subsidiary
to the Borrower or any Guarantor;

(d)        Guarantees by the Borrower of Indebtedness of any Guarantor and by
any Subsidiary of Indebtedness of the Borrower or any Guarantor;

(e)        Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $50,000,000 at any time outstanding;

(f)        Indebtedness of the Borrower or any Subsidiary (in addition to that
permitted under clause (e) above) in an aggregate principal amount not to exceed
$15,000,000;

(g)        Deemed Landlord Financing Liabilities of the Borrower or any
Subsidiary;

(h)        Indebtedness of any Subsidiary to the Borrower or any Guarantor as a
result of an investment permitted under Section 6.04(f);





62




 

(i)         earn-out obligations or similar deferred obligation of the Borrower
or any Subsidiary incurred or created in connection with either of the Project
North Acquisitions;

(j)         Indebtedness of the Borrower or any Subsidiary in the form of
earn-outs, indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of Permitted
Acquisitions (both before and after any liability associated therewith becomes
fixed) in an aggregate principal amount not to exceed $50,000,000;

(k)        Indebtedness assumed in connection with a Permitted Acquisition;
provided that (i) such Indebtedness exists at the time such Permitted
Acquisition is consummated and is not created or incurred in connection
therewith or in contemplation thereof, (ii) at the time of execution of the
definitive documentation governing such Permitted Acquisition, no Event of
Default exists or would result therefrom, (iii) no Loan Party (other than such
Person so acquired in such Permitted Acquisition or any other Person that such
Person merges with or that acquires the assets of such Person in connection with
such Permitted Acquisition) shall have any liability or other obligation with
respect to such Indebtedness and (iv) if such Indebtedness is secured, no Lien
thereon shall extend to or cover any other assets other than the assets acquired
in such Permitted Acquisition (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or attach to any other
property of any Loan Party; and

(l)         other unsecured Indebtedness of the Borrower (including, without
limitation, unsecured Indebtedness that is convertible into equity) in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding so
long as (i) the Borrower is in compliance with Section 6.09 as set forth in the
most recent Compliance Certificate received by the Administrative Agent,
adjusted to give pro forma effect to the actual amount of Debt outstanding after
the incurrence of such Indebtedness, (ii) such Indebtedness does not restrict
the right of the Borrower or any of its Subsidiaries to grant Liens on their
assets to the Credit Parties, (iii) such Indebtedness does not require any
repayment of the principal thereof prior to the date that is six months after
the Maturity Date and (iv) such Indebtedness has covenants, if any, that are no
more restrictive than those included in this Agreement as in effect at the time
of incurrence thereof.

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)        Permitted Encumbrances;

(b)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02;  provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;

(c)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such





63




 

Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(d)        Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e)        Liens securing Indebtedness permitted by clause (f) of Section 6.01;
and

(f)        Liens on property acquired pursuant to a Permitted Acquisition (and
the proceeds thereof) or assets of a Subsidiary in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that (i)
such Lien was not created in contemplation of such Permitted Acquisition, (ii)
such Lien does not extend to or cover any additional assets, (iii) the amount of
any Indebtedness secured thereby is not increased and (iv) any Indebtedness
secured thereby is permitted under Section 6.01(k).

SECTION 6.03.  Fundamental Changes.  (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any substantial part of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into or consolidate with
any other Person and any other Person may merge into or consolidate with the
Borrower or any Subsidiary if such merger or consolidation is consummated as
part of a Permitted Acquisition, (ii) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (iii) any
Subsidiary may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iv) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary and
(v) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.

(b)        The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related or incidental thereto.

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire





64




 

(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a)        Permitted Investments;

(b)        investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries;

(c)        loans or advances made by the Borrower to any Guarantor and made by
any Subsidiary to the Borrower or any Guarantor;

(d)        (i) Guarantees constituting Indebtedness permitted by Section 6.01 or
Guarantees by the Borrower or any of its Subsidiaries of obligations of the
Borrower or any Guarantor (or, in the case of any such Guarantee by a Subsidiary
that is not a Guarantor, any other Subsidiary) and (ii) Guarantees by the
Borrower or any Subsidiary of obligations of the Borrower or any Subsidiary that
do not constitute Indebtedness;

(e)        Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

(i)         as of the date of the consummation of such Acquisition, no Default
shall have occurred and be continuing or would result from such Acquisition, and
the representation and warranty contained in Section 5.08 shall be true both
before and after giving effect to such Acquisition;

(ii)       such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material and credible challenge to such Acquisition (excluding the exercise of
appraisal rights) by any shareholder or director of the seller or entity to be
acquired shall be pending;

(iii)      the business to be acquired in such Acquisition is similar or related
to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Effective Date;

(iv)       as of the date of the consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained; and

(v)        after giving pro forma effect to such Acquisition, the Net Adjusted
Leverage Ratio shall not exceed 4.25 to 1.00; and

(f)        any other purchases, acquisitions, loans, advances, Guarantees or
other investments, provided that (i) at the time of any such investment (other
than either of the Project North Acquisitions), the aggregate outstanding amount
of investments (net of return of capital)





65




 

made pursuant to this clause (f) after the Effective Date shall not exceed
$300,000,000 and (ii) after giving pro forma effect to such investment, the Net
Adjusted Leverage Ratio shall not exceed 4.25 to 1.00; provided further that in
the case of either of the Project North Acquisitions, the requirement described
in this clause (ii) shall not apply so long as (x) at or about the time the
applicable Project North Acquisition Agreement is executed, the Net Adjusted
Leverage Ratio as of such time (but calculated giving pro forma effect to the
consummation of such Project North Acquisition and any anticipated Borrowings in
connection with such Project North Acquisition (as applicable, the “Projected
Project North Borrowings”) and other incurrences of Indebtedness expected to be
made in connection with such Project North Acquisition) does not exceed 4.25 to
1.00, (y) such Project North Acquisition is consummated within six months of the
Effective Date and (z) the purchase price of, or consideration for, the
applicable Project North Acquisition does not increase from that set forth in
the applicable Project North Acquisition Agreement by more than 10%.

For purposes of determining compliance with this Section 6.04, in the event that
a transaction or investment meets the criteria of more than one of the
categories described in clauses (a) through (f) above, the Borrower shall, in
its discretion, be permitted to classify and reclassify such item of transaction
or investment (or any portion thereof) and will only be required to include the
amount and type of such transaction or investment in one or more of the above
clauses.

SECTION 6.05.  Hedge Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Hedge Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except (a) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of the same
class of Equity Interests; (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests; (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries; (d) the Borrower may declare and make additional Restricted
Payments in the form of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or in the form of redemptions or repurchases of
Equity Interests in the Borrower, so long as at the time of such making or
declaration (i) no Default or Event of Default shall be then continuing and (ii)
after giving pro forma effect thereto, the Net Adjusted Leverage Ratio shall not
exceed 4.25 to 1.00; (e) the Borrower may make any other Restricted Payments in
an aggregate amount not to exceed $100,000,000; and (f) the Borrower may make
any Restricted Payment within 60 days after the date of declaration thereof, if
at the date of such declaration such Restricted Payment would have complied with
the provisions of clause (d) hereof, provided that the calculation contemplated
in clause (d)(ii) hereof shall for such purpose be calculated as of the date of
such declaration but giving effect on a pro forma basis to any incurrence of
Debt on and after





66




 

such date and prior to (and after giving pro forma effect to) the making of such
Restricted Payment (including any such Debt incurred to finance such Restricted
Payment).

SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its wholly owned Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.06.

SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets in
favor of the Credit Parties, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

SECTION 6.09.  Financial Covenants.  (a) Net Adjusted Leverage Ratio.  The Net
Adjusted Leverage Ratio shall not exceed 4.75 to 1.00 as of the last day of any
fiscal quarter.

(b)        EBITDAR to Interest and Rental Expense.  The ratio of EBITDAR for the
four fiscal quarter period ending on the applicable measurement date to the sum
of (i) Cash Interest Expense for the four fiscal quarter period ending on such
measurement date plus (ii) Rental Expense for the four fiscal quarter period
ending on such measurement date (other than non-cash Rental Expense for such
period, but including cash payments made during such period in respect of
non-cash Rental Expense for a prior period) shall not be less than 1.90 to 1.00
as of the last day of any fiscal quarter.

SECTION 6.10.  Sale and Leaseback.  Except for leases that, upon completion of
construction by the Borrower, meet the criteria of Emerging Issues Task Force
(“EITF”) 97-10 and that qualify for sale-leaseback treatment in accordance with
Statement of Financial Accounting Standards No. 98, the Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement or
arrangement with any other Person providing for the leasing by the





67




 

Borrower or any of its Subsidiaries of real or personal property which has been
or is to be sold or transferred by the Borrower or any of its Subsidiaries to
such other Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or any of its Subsidiaries.

SECTION 6.11.  Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

(a)        sales of inventory and obsolete or excess assets in the ordinary
course of business;

(b)        sales, leases and transfers of Property (a) from the Borrower to any
Guarantor, and (b) from any Subsidiary of the Borrower to the Borrower or any
Guarantor;

(c)        (i) one or more transfers to a wholly-owned Subsidiary or
wholly-owned Subsidiaries organized under the laws of a jurisdiction other than
the United States, any state or territory thereof or the District of Columbia,
of the right to license or use certain intellectual property assets of the
Borrower and its Subsidiaries exclusively outside of the United States and (ii)
the subsequent licensing by such Subsidiary or Subsidiaries of such intellectual
property assets to third Persons that have contracted with the Borrower or its
Subsidiaries to develop and operate restaurants and related businesses under the
trademarks of the Borrower and its Subsidiaries outside of the United States;

(d)        terminations of real property leases in connection with closing
underperforming restaurants; and

(e)        other sales, assignments, transfers, leases, conveyances or other
dispositions of its Property, provided that (i) such disposition is for
consideration consisting of cash or a combination of cash and notes, the
principal amount of which notes shall not exceed $25,000,000 in the aggregate,
(ii) such disposition is for not less than fair market value (as determined in
good faith by the Borrower’s board of directors if the total consideration for
such disposition is equal to or greater than $20,000,000), (iii) after giving
effect to such disposition, no Default shall exist, and (iv) such Property,
together with all other Property of the Borrower and its Subsidiaries previously
leased, sold or disposed of (other than Property leased, sold or disposed of
under clauses (a),  (b) or (c) above) calculated at book value (A) during the
immediately preceding twelve-month period, represents the disposition of not
greater than 5% of the Borrower’s Consolidated Total Assets at the end of the
fiscal year immediately preceding that in which such transaction is proposed to
be entered into, and (B) during the period from the Effective Date to the date
of such proposed transaction, represents the disposition of not greater than 15%
of the Borrower’s Consolidated Total Assets at the end of the fiscal year
immediately preceding that in which such transaction is proposed to be entered
into.

ARTICLE VII

 

Events of Default

If any of the following events (“Events of Default”) shall occur:





68




 

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a),  5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a),  (b) or (d) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after written
notice thereof from the Administrative Agent to such Person (which notice will
be given at the request of any Lender);

(f)        the Borrower or any Significant Subsidiary shall fail to make any
payment (whether of principal or interest) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after the
expiration of any applicable grace period);

(g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;





69




 

(i)         the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(j)         the Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)        one or more judgments for the payment of money not paid or fully
covered by insurance (subject to any applicable deductible) as to which the
insurer has not disputed or otherwise contested coverage in writing in an
aggregate amount in excess of $25,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed (by reason of a pending appeal or otherwise), or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $20,000,000 in any year; or

(m)       a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
or a Significant Subsidiary described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately; (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder and under any other Loan Document, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) require that the
Borrower provide cash collateral as required in Section 2.05(j); and (iv)
exercise on behalf of itself, the Lenders and the Issuing Bank all rights and
remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents and applicable law; provided that, in the case of any event with
respect to the Borrower or a Significant Subsidiary described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder and under
any other Loan





70




 

Document, shall automatically become due and payable, and the obligation of the
Borrower to cash collateralize the LC Exposure as provided in clause (iii) above
shall automatically become effective, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

 

The Administrative Agent

SECTION 8.01.  Authorization and Action.  (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(b)        As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided,  further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 





71




 

(c)        In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(i)         the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

 

(ii)       nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

 

(d)        The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)        None of any Co-Syndication Agent, any Documentation Agent or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

(f)        In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as





72




 

herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(i)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12,  2.13,  2.15,  2.17 and 9.03) allowed in such judicial proceeding; and

 

(ii)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

(g)        The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.

 

SECTION 8.02.  Administrative Agent’s Reliance, Indemnification, Etc (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of





73




 

this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder.

 

(b)        The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any U.S. Dollar Equivalent.

 

(c)        Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

SECTION 8.03.  Posting of Communications (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to





74




 

the Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 

(c)        THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY DOCUMENTATION AGENT, ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 





75




 

(d)        Each Lender and each Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

 

(e)        Each of the Lenders, each of the Issuing Banks and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

 

(f)        Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

SECTION 8.04.  The Administrative Agent Individually With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Banks.

 

SECTION 8.05.  Successor Administrative Agent  (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor





76




 

Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

 

(b)        Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

SECTION 8.06.  Acknowledgements of Lenders and Issuing Banks (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger, any Co-Syndication Agent, any
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)        Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other





77




 

document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

SECTION 8.07.  Certain ERISA Matters (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)       the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger





78




 

and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent, or any Arranger, any Co-Syndication Agent, any
Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

(c)        The Administrative Agent, and each Arranger, Co-Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 8.08.  Guarantee Matters The Lenders irrevocably authorize the
Administrative Agent to release any Guarantor from its obligations under the
Guaranty in the event that such Guarantor ceases to be a Significant
Subsidiary.  The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding such
Guarantor’s status as a Subsidiary or a Significant Subsidiary, or any
certificate prepared by any Loan Party in connection therewith.

ARTICLE IX

 

Miscellaneous

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)         if to the Borrower, to it at 26901 Malibu Hills Road, Calabasas
Hills, CA 91301, Attention of Matthew Clark (Telecopy No. (866) 788-8849); with
a copy of any notice of the occurrence of a Default to be also delivered to
26901 Malibu Hills Road, Calabasas Hills, CA 91301, Attention of General Counsel
(Telecopy No. (818) 871-3110);

(ii)       if to the Administrative Agent, Issuing Bank or Swingline Lender, to
JPMorgan Loan Services, JPMorgan Chase Bank, 10 South Dearborn, L2 Floor,
Chicago, Illinois 60603, Attention of Michael Stevens (Facsimile No. (844)
490-5663), with a copy





79




 

to JPMorgan Chase Bank, 2029 Century Park East, 38th Floor, Los Angeles,
California 90067, Attention of Tim Martin;

(iii)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address in accordance with this Section 9.01 shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website in accordance with this
Section 9.01 shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative





80




 

Agent, the Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

(b)        Subject to Section 2.13(b) and Section 9.02(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.08(c) or 2.17(b) or (c) in a manner that
would alter the ratable reduction of Commitments or the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release all or substantially all of the value of the Guaranty, except to the
extent permitted by Section 8.08, or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
(including any amendments or modifications to Section 2.19) without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be; and provided further that no such agreement shall
amend or modify the provisions of Section 2.05 without the prior written consent
of the Administrative Agent and the Issuing Bank.

(c)        If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

(d)        If any action to be taken by the Lenders or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders and if such action has received the consent, authorization, or agreement
of the Required Lenders but not all of the Lenders, then the Administrative
Agent (after receipt of a request from the Borrower), upon at least 5 Business
Days prior irrevocable notice, may permanently replace any Lender (a “Holdout
Lender”) that failed to give its consent, authorization, or agreement with one
or more other Lenders willing to provide such consent, authorization or
agreement (each, a “Replacement Lender”) reasonably acceptable to the
Administrative Agent, and the Holdout Lender shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender shall specify an
effective date for such replacement, which date shall not be later than 10
Business Days after the date such notice is given and no more than 60 days after
the date such consent, authorization or agreement was sought.  Prior to the
effective date of such replacement, the Holdout Lender and





81




 

each Replacement Lender shall execute and deliver an Assignment and Assumption,
subject only to the Holdout Lender being repaid the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
without any premium or penalty of any kind whatsoever.  If the Holdout Lender
shall refuse or fail to execute and deliver any such Assignment and Assumption
prior to the effective date of such replacement, the Holdout Lender shall be
deemed to have executed and delivered such Assignment and Assumption.  The
replacement of any Holdout Lender shall be made in accordance with the terms of
Section 9.04.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
or invoiced out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented or invoiced out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Lenders or the
Issuing Bank, including the documented or invoiced fees, charges and
disbursements of counsel for the Administrative Agent, the Issuing Bank or any
one counsel retained on behalf of the Lenders, in connection with the
enforcement or protection of its or their rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)        The Borrower shall indemnify the Administrative Agent, each
Co-Syndication Agent, each Documentation Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or any Environmental Liability resulting from the
handling of Hazardous Materials or violation of Environmental Laws, related in
any way to the Borrower or any of its Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation, arbitration, or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation, arbitration or proceeding is brought by the Borrower or its
equity holders, Affiliates, creditors or any other third Person and





82




 

whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.  This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing in this clause (d)
shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e)        All amounts due under this Section shall be payable not later than
ten days after written demand therefor.

SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        (i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than any Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment,





83




 

participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A)       the Borrower; provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a),  (b),  (h) or (i) of Article
VII has occurred and is continuing, any other assignee;

(B)       the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment;

(C)       the Issuing Bank; and

(D)       the Swingline Lender.

(ii)       Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available





84




 

and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14,  2.15,  2.16 and 9.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.





85




 

(v)        Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.06(b),  2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)        (i)        Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14,  2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.16(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant (A) agrees to be subject to the provisions of Section 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by law, each





86




 

Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14,  2.15,  2.16 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous





87




 

agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, the Issuing
Bank or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or the Issuing Bank different from the branch office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have.  Each Lender and the Issuing Bank agrees to
notify





88




 

the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York; provided that (i) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof The Cheesecake
Factory Restaurants, Inc. or the Borrower has the right to terminate its
obligations pursuant to the Project North MIPA or otherwise decline to
consummate the FRC Acquisition pursuant to the Project North MIPA as a result of
a breach of such representations and warranties in the Project North MIPA, (ii)
the interpretation of whether a Target Material Adverse Effect has occurred and
(iii) the determination of whether either of the Project North Acquisitions has
been consummated in accordance with the terms of the applicable Project North
Acquisition Agreement shall (x) in the case of the Project North MIPA, be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof and (y) in the case of the Project North
Option Exercise Agreements, be governed by, and construed in accordance with,
the laws of the State of Arizona, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal court (to the
extent permitted by law) or New York State court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.





89




 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement or under any other Loan Document, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any





90




 

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)        EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)        ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.





91




 

SECTION 9.15.  California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the parties agree, and hereby agree to advise the
applicable court, that the adjudication of any such action or proceeding (and
all related claims) shall be made pursuant to California Code of Civil Procedure
Section 638 by a referee (who shall be a single active or retired judge) who
shall hear and determine all of the issues in such action or proceeding (whether
of fact or of law) and report a statement of decision, provided that at the
option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 9.03, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

SECTION 9.16.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given.  The obligations of the Borrower in respect of any sum due to
any Lender, the Issuing Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the Specified Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, the Issuing Bank or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Specified Currency with such other currency; if the
amount of the Specified Currency so purchased is less than the sum originally
due to such Lender, the Issuing Bank or the Administrative Agent, as the case
may be, in the Specified Currency, the Borrower agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender, the Issuing Bank or the Administrative
Agent, as the case may be, against such loss.

SECTION 9.17.  No Fiduciary Duty, etc.  (a) The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other Person.  The Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby.  Additionally, the Borrower acknowledges and agrees that no
Credit Party is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction.  The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.





92




 

(b)        The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)        In addition, the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.18.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down  and Conversion Powers of any EEA Resolution
Authority.





93




 

SECTION 9.19.  Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 9.20.  Amendment and Restatement.  The Existing Loan Agreement shall, as
of the Effective Date, be deemed to be amended and restated in its entirety in
the form of, and pursuant to, this Agreement, and the Existing Loan Agreement
shall thereafter be of no further force or effect except to evidence (i) the
representations and warranties of the parties hereto prior to the Effective Date
and (ii) any agreement to be performed or required to be performed  pursuant to
the Existing Loan Agreement prior to the Effective Date.  Notwithstanding the
foregoing,  this Agreement and the documents executed and delivered in
connection herewith and the transactions contemplated hereby do not constitute a
novation, payment and reborrowing or termination of any of the obligations of
the Loan Parties under the Existing Loan Agreement or the other Loan Documents
(as defined in the Existing Loan Agreement) as in effect prior to the Effective
Date or a novation or payment and reborrowing of any amount owing under the
Existing Loan Agreement as in effect prior to the Effective Date.

[Signature Pages Follow]

 

 



94




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

 

 

By

/s/ David Overton

 

 

Name:  David Overton

 

 

Title:    Chief Executive Officer

 





Signature Page to Credit Agreement




 

 

JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

 

By

/s/ Lynn M. Braun

 

 

Name:  Lynn M. Braun

 

 

Title:    Executive Director

 





Signature Page to Credit Agreement




 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By

/s/ Lynn M. Braun

 

 

Name:  Lynn M. Braun

 

 

Title:    Executive Director

 





Signature Page to Credit Agreement




 

 

TD BANK, N.A., as a Lender

 

 

 

 

By

/s/ Alan Garson

 

 

Name:  Alan Garson

 

 

Title:    Senior Vice President

 





Signature Page to Credit Agreement




 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By

/s/ Sharad C Bhatt

 

 

Name:  Sharad C Bhatt

 

 

Title:    Senior Vice President

 





Signature Page to Credit Agreement




 

 

BANK OF THE WEST, as a Lender

 

 

 

 

By

/s/ Nabil B. Khoury

 

 

Name:  Nabil B. Khoury

 

 

Title:    Vice President, Commercial Banking

 





Signature Page to Credit Agreement




 

 

COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, as a Lender

 

 

 

 

By

/s/ Olivia Leong

 

 

Name:  Olivia Leong

 

 

Title:    Executive Director

 

 

 

 

By

/s/ Matthew Plominski

 

 

Name:  Matthew Plominski

 

 

Title:    Vice President

 





Signature Page to Credit Agreement




 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By

/s/ Glenn Leyrer

 

 

Name:  Glenn Leyrer

 

 

Title:    Vice President

 





Signature Page to Credit Agreement




 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By

/s/ Jason Booke

 

 

Name:  Jason Booke

 

 

Title:    Senior Vice President

 

 



Signature Page to Credit Agreement




SCHEDULE 2.01

Commitments and Applicable Percentages

 

Revolving Lenders

Commitment

Applicable Percentage

JPMorgan Chase Bank, N.A.

$75,000,000

18.75%

Bank of America, N.A.

$65,000,000

16.25%

Wells Fargo Bank, National Association

$65,000,000

16.25%

Bank of the West

$60,000,000

15.00%

U.S. Bank, National Association

$45,000,000

11.25%

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

$45,000,000

11.25%

TD Bank, N.A.

$45,000,000

11.25%

 

 

 

 

$400,000,000

100.0%

 





 




 

Schedule 2.05

 

Existing Letters of Credit

 

BOTW
Reference
Number

Currency

L/C Available
Amount

Release
Date

Expiry /
Maturity
Date

Beneficiary
Name

Notification
Date

Auto
Extension
Period

Final
Expiry
Date

MB60516559

USD

$17,753,399.00

7/11/2007

5/28/2020

ACE American Insurance Company

30 Days

12 Months

-

MB60516247

USD

$1,550,000.00

7/11/2007

5/26/2020

Zurich American Insurance Company

30 Days

12 Months

-

MB60516257

USD

$60,503.00

6/2/2016

5/26/2020

Traveler's Indemnity Company

30 Days

12 Months

-

 

 



 




 

Schedule 3.06

 

Disclosed Matters

 

None.

 





106




Schedule 3.11

 

Subsidiaries and Equity Interests

 

(a) List of Subsidiaries1

 

     The Cheesecake Factory Restaurants, Inc., a California Corporation

     The Cheesecake Factory Bakery Incorporated, a California corporation

     TCF Co. LLC, a Nevada limited liability company (formerly The Cheesecake
Factory Assets Co. LLC)

     The Houston Cheesecake Factory Corporation, a Texas corporation

     Cheesecake Factory Restaurants of Kansas LLC, a Kansas limited liability
company

     Grand Lux Café LLC, a Nevada limited liability company

     Hawaii Cheesecake Factory Restaurants Inc., a Hawaii corporation

     Rock Sugar Incorporated, a California corporation

     Cherry Hill One, LLC, a New Jersey limited liability company

     The Cheesecake Factory of Howard County LLC, a Maryland limited liability
company

(restaurants is 90% Managing Member)

     Middle East T.C.F. Corporation, a California corporation

     Middle East IP Corporation, a California corporation

     C.F.I. Promotions Co., LLC, a California limited liability company

     CCF Latin America Corporation, a California corporation

     CCF Latin America IP Corporation, a California corporation

     CCF China Operating Corporation, a California corporation

     CCF Asia Operating Corporation, a California corporation

     CCF Asia IP Corporation, a California corporation

     TCF California Holding Company, a California corporation

     CCF Mexico LLC, a Nevada limited liability company

     Special Monk Incorporated, a California corporation

     TCF Canada, Inc., a Canadian corporation

     CCF International LLC, a California limited liability company

(b) Equity Investments in Other Corporations or Entities: None.

 

--------------------------------------------------------------------------------

1         Unless otherwise indicated, Subsidiary is wholly-owned by the
Borrower.





107




 

Schedule 6.01

Existing Indebtedness

 

1.         Promissory Note in the original principal amount of $1,000,000 dated
September 12, 2007, issued by The Cheesecake Factory Restaurants, Inc., to the
order of Raceway Two, LLC, a New Jersey limited liability company.

 

2.         Promissory Note in the original principal amount of $600,000 dated
August 21, 2012, issued by The Cheesecake Factory Restaurants, Inc., to the
order of Lawrence Associates, a New Jersey limited partnership.

 

3.         Promissory Note in the original principal amount of $500,000 dated
2010, issued by The  Cheesecake Factory Restaurants, Inc. to the order of BC
Mall Restaurant, Inc., a Maryland corporation.

 





108




 

Schedule 6.02

 

Existing Liens

 

 

Filing Office

Financing
Statement
Filing No.

Filing Date

Debtor

Secured Party

Delaware Secretary of State

2010 0747240

03/05/2010

The Cheesecake Factory Incorporated

United Rentals Northwest, Inc.

Delaware Secretary of State

2011 3956573

10/14/2011

The Cheesecake Factory Incorporated

United Rentals (North America), Inc.

Delaware Secretary of State

2011 4021336

10/19/2011

The Cheesecake Factory Incorporated

United Rentals (North America), Inc.

Delaware Secretary of State

2011 4438407

11/18/2011

The Cheesecake Factory Incorporated

United Rentals (North America), Inc.

Delaware Secretary of State

2011 4438415

11/18/2011

The Cheesecake Factory Incorporated

United Rentals (North America), Inc.

Delaware Secretary of State

2013 4163904

10/23/2013

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

Delaware Secretary of State

2013 4182862

10/24/2013

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

Delaware Secretary of State

2013 4182870

10/24/2013

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

Delaware Secretary of State

2013 4237278

10/29/2013

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

Delaware Secretary of State

2014 1611896

4/24/2014

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

Delaware Secretary of State

2014 2958916

7/24/2014

The Cheesecake Factory Incorporated

Wells Fargo Bank N.A.

 

California Secretary of State

07-7101267829

02/02/2007

The Cheesecake Factory Restaurants, Inc.

CIT Technologies Corporation

 

 





109




 

 

Filing Office

Financing
Statement
Filing No.

Filing Date

Debtor

Secured Party

California Secretary of State

07-7110328978

04/16/2007

The Cheesecake Factory Restaurants, Inc.

CIT Technologies Corporation

California Secretary of State

07-7122565873

07/24/2007

The Cheesecake Factory Restaurants, Inc.

CIT Technologies Corporation

California Secretary of State

09-7206488478

08/25/2009

The Cheesecake Factory Restaurants, Inc.

Macquarie Equipment Finance LLC

California Secretary of State

10-7225261975

03/11/2010

The Cheesecake Factory Restaurants, Inc.

Macquarie Equipment Finance LLC

California Secretary of State

11-7269849532

05/16/2011

The Cheesecake Factory Bakery Incorporated

Wells Fargo Bank N.A.

California Secretary of State

11-7272259824

06/07/2011

The Cheesecake Factory Bakery Incorporated

Wells Fargo Bank N.A.

California Secretary of State

12-7330332024

09/25/2012

The Cheesecake Factory Bakery Incorporated

U.S. Bank Equipment Finance

California Secretary of State

13-7348087899

02/11/2013

The Cheesecake Factory Bakery Incorporated

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

California Secretary of State

15-7485084426

09/16/2015

The Cheesecake Factory Bakery Incorporated

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

California Secretary of State

16-7512503656

03/04/2016

The Cheesecake Factory Bakery Incorporated

Raymond Leasing Corporation

California Secretary of State

18-7687135127

12/12/2018

The Cheesecake Factory Bakery Incorporated

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

 





110




 

Schedule 6.08

 

Existing Restrictions

 

None.

 

 



111




 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

                                                        

 

 

 

2.

Assignee:

                                                        

 

 

[and is an Affiliate/Approved Fund of [identify Lender]2]

3.

Borrower(s):

The Cheesecake Factory Incorporated, a Delaware corporation

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement

 

 

 

5.

Loan Agreement:

The $400,000,000 Third Amended and Restated Loan Agreement dated as of July 30,
2019 among the Borrower, the Lenders parties

 

--------------------------------------------------------------------------------

2    Select as applicable





Ex. A-1




 

 

 

thereto, the Administrative Agent, and the other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

Revolving Commitment

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

3         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.





Ex. A-2




 

[Consented to and]4 Accepted:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:]5

 

 

 

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

4         To be added only if the consent of the Administrative Agent is
required by the terms of the Loan Agreement.

5         To be added only if the consent of the Borrower is required by the
terms of the Loan Agreement.

 



Ex. A-3




 

ANNEX 1

THE CHEESECAKE FACTORY INCORPORATED

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) any requirements under applicable law for the Assignee to become
a lender under the Loan Agreement or to charge interest at the rate set forth
therein form time to time, or (v) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement and under applicable law,
(ii) it satisfies the requirements, if any, specified in the Loan Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender or any of their respective Related Parties, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any
Co-Syndication Agent or Documentation Agent, the Assignor or any other Lender or
any of their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform





 




 

in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 



 




 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  ___________, _____

To:       JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Loan Agreement,
dated as of July 30, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The Cheesecake
Factory Incorporated, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the ________________ of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.         The Borrower has delivered to the Administrative Agent the year-end
audited financial statements required by Section 5.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.         The Borrower has delivered to the Administrative Agent the unaudited
financial statements required by Section 5.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date (the “Subject
Quarter”).  Such financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject to normal year-end audit adjustments and the absence of
footnotes.

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and

[select one:]





B-1




 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.         The representations and warranties of the Borrower contained in the
Agreement are true and correct as of the date of this Certificate, other than
the representations and warranties that specifically refer to an earlier date.

5.         No change in GAAP or in the application thereof has occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Loan Agreement[, except:

[if any such change has occurred, describe the change and specify the effect of
the change on the financial statements accompanying this Certificate]].

6.         The covenant analyses and information set forth on Schedules 1,  2
and 3 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________.

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



B-2




 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

 ($ in 000’s)

I.

Section 6.09(a) – Net Adjusted Leverage Ratio.

 

 

 

 

 

 

A.

Debt at Statement Date as set forth on Schedule 2:

$                     

 

 

 

 

 

B.

Rental Expense for four consecutive fiscal quarters ending 

 

 

 

on Statement Date (“Subject Period”), other than non-cash Rental

 

 

 

Expense but including cash payments in respect of non-cash Rental

 

 

 

Expense for a prior period:

$                     

 

 

 

 

 

C.

Unrestricted domestic cash and Cash Equivalents of the Borrower and its
Subsidiaries on Statement Date:

$                     

 

 

 

 

 

D.

EBITDAR for Subject Period as set forth on Schedule 2:

$                     

 

 

 

 

 

E.

Net Adjusted Leverage Ratio (((i) sum of (x) Line I.A + (y) 8 x Line I.B – (z)
Line I.C - $25 million)  (ii) Line
I.D):                                                     to 1.00

 

 

 

Maximum permitted:  4.75 to 1.00

 

 

 

 

 

II.

Section 6.09(b) – EBITDAR to Interest and Rental Expense.

 

 

 

 

 

 

A.

EBITDAR for the Subject Period as set forth on Schedule 2:

$                     

 

 

 

 

 

B.

Cash Interest Expense for the Subject Period:

$                     

 

 

 

 

 

C.

Rental Expense for Subject Period, other than non-cash Rental

 

 

 

Expense but including cash payments in respect of non-cash Rental

 

 

 

Expense for a prior period:

$                     

 

 

 

 

 

D.

EBITDAR to Interest and Rental Expense

 

 

 

((i) Line II.A  (ii) sum of Line II.B + Line II.C):

           to 1.00

 

 

Minimum required:  1.90 to 1.00

 

 





 




 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

 ($ in 000’s)

DEBT

 (in accordance with the definition of Debt as set forth in the Agreement)

Type of Debt6

Amount at Statement Date

all obligations for borrowed money or with respect to deposits or advances of
any kind

 

all obligations evidenced by bonds, debentures, notes or similar instruments

 

all obligations upon which interest charges are customarily paid

 

all obligations under conditional sale or other title retention agreements
relating to property acquired by such Person

 

all obligations in respect of the deferred purchase price of property or
services (excluding (w) trade accounts payable in the ordinary course of
business, (x) any earn-out obligation until such obligation becomes or would
constitute a liability on the balance sheet of such Person in accordance with
GAAP, (y) expenses accrued in the ordinary course of business and (z) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller,
unless such amounts or obligations would constitute a liability on the balance
sheet of such Person in accordance with GAAP)  7

 

 

--------------------------------------------------------------------------------

6      The Debt of any Person of any partnership or joint venture in which such
Person is a general partner or a joint venturer, as applicable, except to the
extent (i) such Debt is expressly made non-recourse to such Person or (ii) such
Person’s liability for such Debt is otherwise limited in recourse or amount, but
only up to the amount of the value of the assets to which recourse is limited or
the amount of such limit.  For the avoidance of doubt, it is understood and
agreed that any amounts classified as Deemed Landlord Financing Liabilities
shall not be deemed to be Debt for purposes hereof.

7      Not to include any earn-out obligations or similar deferred obligations
of the Borrower or any Subsidiary incurred or created in connection with either
of the Project North Acquisitions.





 




 

 

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed

 

Guarantees of Indebtedness of others

 

Capital Lease Obligations

 

= Debt

 

 

 





 




 

EBITDA

 (in accordance with the definition of EBITDA as set forth in the Agreement)

 

EBITDA

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended

Twelve
Months
Ended

Net Income

 

 

 

 

 

+ Interest Expense

 

 

 

 

 

+ net provision for income taxes payable

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

+ amortization expense

 

 

 

 

 

+ non-cash stock option expense

 

 

 

 

 

+ non-recurring, non-cash charges or losses

 

 

 

 

 

+ reasonable and documented costs and expenses incurred in connection with any
Permitted Acquisition (whether or not consummated) and supported by
documentation provided to the Administrative Agent

 

 

 

 

 

+ pre-opening expenses related to Permitted Acquisitions and expenses relating
to business restructuring and strategic initiatives8

 

 

 

 

 

+ non-cash Rental Expense9

 

 

 

 

 

- non-recurring integration costs

 

 

 

 

 

- non-cash gains

 

 

 

 

 

 

--------------------------------------------------------------------------------

8      Provided that such adjustments and add-backs shall not exceed an
aggregate amount equal to 15% of total EBITDA (calculated after giving effect to
EBITDA adjustments/add-backs).

9     Note: assumed that the portion of such non-cash Rental Expense for such
period resulting from adjustments related to the adoption of FAS 842 is
$21,000,000, so long as the Borrower reasonably believes that the actual amount
of such adjustments for such period is within $5,000,000 of such amount.





 




 

 

 

 

 

 

 

- all EBITDA of any joint venture or other non-wholly owned Subsidiary of the
Borrower, except to the extent of any amounts distributed to the Borrower in
cash

 

 

 

 

 

- cash payments representing non-cash Rental Expense added back in prior periods

 

 

 

 

 

=EBITDA

 

 

 

 

 

 

EBITDAR

 (in accordance with the definition of EBITDAR as set forth in the Agreement)

 

 

 

 

 

 

EBITDAR

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended

Twelve
Months
Ended

EBITDA

 

 

 

 

 

+Rental Expense10

 

 

 

 

 

=EBITDAR

 

 

 

 

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

 ($ in 000’s)

I.

Section 6.01 – Indebtedness.

 

 

 

 

 

 

a.

Section 6.01 (e): As of the Statement Date, aggregate amount of Indebtedness of
the Borrower or any Subsidiary incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (provided that such
Indebtedness is

 

 

--------------------------------------------------------------------------------

10       Other than non-cash Rental Expense but including cash payments in
respect of non-cash Rental Expense for a prior period.





 




 

 

 

 

 

 

incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement):

$                     

 

 

Maximum permitted:  $50,000,000

 

 

 

 

 

 

b.

Section 6.01(f): As of the Statement Date, aggregate amount of secured
Indebtedness of the Borrower or any Subsidiary (in addition to that permitted
under Section 6.01(e)):

$                     

 

 

Maximum permitted: $15,000,000

 

 

 

 

 

 

c.

Section 6.01(j): As of the Statement Date, aggregate amount of Indebtedness in
the form of earn-outs (in addition to those permitted under Section 6.01(i)),
indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of Permitted
Acquisitions (both before and after any liability associated therewith becomes
fixed):

$                     

 

 

Maximum permitted:  $50,000,000

 

 

 

 

 

 

c.

Section 6.01(i): As of the Statement Date, aggregate amount of unsecured
Indebtedness of the Borrower, other than unsecured indebtedness of Borrower
permitted pursuant to Sections 6.01(a) through and including Section 6.01(k)
(including, without limitation, unsecured Indebtedness that is convertible into
equity) (Note: permitted so long as (i) the Borrower is in compliance with
Section 6.09 of the Loan Agreement as set forth in the most recent Compliance
Certificate received by the Administrative Agent, adjusted to give pro forma
effect to the actual amount of Debt outstanding after the incurrence of such
Indebtedness, (ii) such Indebtedness does not restrict the right of the Borrower
or any Subsidiary to grant Liens on their assets to the Credit Parties, (iii)
such Indebtedness does not require any repayment thereof prior to the date that
is six months after the Maturity Date and (iv) such Indebtedness has covenants,
if any, that are no more restrictive than those included in this Agreement as in
effect at the time of incurrence thereof):

$                     

 

 

Maximum permitted:  $300,000,000

 

 

 

 

 

II.

Section 6.04 – Investments, Loans, Advances, Guarantees and Acquisitions.

 

 

 

 

 

 

a.

Section 6.04(f): Aggregate investments by the Borrower or any Subsidiary
pursuant to Section 6.04(f) (other than the Project North Acquisitions subject
to the conditions set forth in such clause (f) since the Effective  Date:

$                     

 

 

Maximum permitted: $300,000,000

 

 

 

 

 

 





 




 

III.

Section 6.06 – Restricted Payments.

 

 

 

 

 

 

a.

Section 6.06(d)/(e)/(f): Aggregate amount of Restricted Payments declared and/or
made by the Borrower (in the case of clauses (d) and (f), in the form of
dividends or other distributions made since Effective Date (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or in the form of redemptions or repurchases of
Equity Interests in the Borrower):

$                     

 

 

 

 

 

 

Portion of such Restricted Payments made pursuant to clause (e) (at a time when
(i) no Default was then continuing and (ii) after giving pro forma effect
thereto, the Net Adjusted Leverage Ratio did not exceed 4.25 to 1.00, or subject
to clause (f) when declared at such time):

$                     

 

 

Maximum permitted pursuant to clause (e): $100,000,000

 

 

 



 




 

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Loan Agreement dated
as of July 30, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among The Cheesecake Factory Incorporated, a
Delaware corporation, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the other agents parties thereto, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.16 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

 



C-1-1




 

EXHIBIT C-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Loan Agreement dated
as of July 30, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among The Cheesecake Factory Incorporated, a
Delaware corporation, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the other agents parties thereto, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.16 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

 



C-2-1




 

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Loan Agreement dated
as of July 30, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among The Cheesecake Factory Incorporated, a
Delaware corporation, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the other agents parties thereto, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.16 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-Eo r (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

 



C-3-1




 

 

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Loan Agreement dated
as of July 30, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among The Cheesecake Factory Incorporated, a
Delaware corporation, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the other agents parties thereto, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.16 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

 



C-4-1




 

EXHIBIT D

[FORM OF]

ACKNOWLEDGMENT AND REAFFIRMATION AGREEMENT

This Acknowledgement and Reaffirmation Agreement (as amended, restated,
supplemented or otherwise modified from time to time, this “Reaffirmation”) is
entered into as of July 30, 2019, by and among The Cheesecake Factory
Restaurants, Inc., The Cheesecake Factory Bakery Incorporated, TCF Co. LLC,
Grand Lux Café, LLC, Middle East IP Corporation and TCF California Holding
Company (collectively, the “Reaffirming Parties”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”).

RECITALS

A.          Reference is made to (i) that certain Second Amended and Restated
Guaranty, dated as of December 22, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty”), executed by the Reaffirming Parties
in favor of the Administrative Agent, for the ratable benefit of the holders of
the Guarantied Obligations (as defined therein), and (ii) that certain Third
Amended and Restated Loan Agreement, dated as of the date hereof (the “Loan
Agreement”), among The Cheesecake Factory Incorporated, as the borrower, the
lenders party thereto and the Administrative Agent, which, upon satisfaction of
the terms and conditions set forth therein, will amend and restate the Existing
Loan Agreement in its entirety as set forth therein. Unless otherwise defined
herein or the context otherwise requires, terms used in this Reaffirmation have
the meanings provided in the Loan Agreement.

B.          As a condition precedent to entering into the Loan Agreement, the
Administrative Agent and the Lenders have required that the Reaffirming Parties
enter into this Reaffirmation.

AGREEMENT

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
enter into the Loan Agreement and for other good and valuable consideration, the
receipt and adequacy of which hereby is acknowledged, the Reaffirming Parties
hereby agree as follows:

(a)         Each of the Reaffirming Parties:

(i)          expressly and knowingly ratifies and reaffirms its respective
liability under each of the Loan Documents (including, without limitation, the
Guaranty) to which it is a party and expressly agrees to be and remain liable
under the terms of each such Loan Document to which it is a party, in each case,
in accordance with the terms thereof, and that, as of the date hereof, it has no
defense, offset, deduction or counterclaim whatsoever against any Lender or with
respect to the obligations of such Reaffirming Party relating to any such Loan
Document;

(ii)         agrees that, except as expressly contemplated by the Loan Agreement
or any other Loan Document executed in connection therewith, each Loan Document
(including, without limitation, the Guaranty) to which it is a party shall
remain in full force and effect and is hereby ratified and confirmed;

(iii)       agrees that each reference to “Loan Agreement” in the Loan Documents
(including, without limitation, the Guaranty) to which it is a party shall be
deemed to refer to the





D-1




 

Loan Agreement as defined herein as the same may be further amended, restated,
supplemented or otherwise modified from time to time; and

(iii)       agrees that the execution of this Reaffirmation is not required by
the terms of the Loan Documents or by applicable law for the continued validity
and enforceability of any Loan Document (including, without limitation, the
Guaranty) to which it is a party in accordance with its respective terms but
that this Reaffirmation is executed to induce the Lenders and the Administrative
Agent to approve of and otherwise enter into the Loan Agreement.

(b)         This Reaffirmation is a Loan Document and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with all of the terms and provisions of the Loan Agreement.

(c)         This Reaffirmation shall be binding upon and inure to the benefit of
the parties hereto and to their respective successors and permitted assigns.

(d)         This Reaffirmation represents the agreement of the Reaffirming
Parties and the Administrative Agent with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

(e)         This Reaffirmation shall be governed by, and construed in accordance
with, the laws of the State of New York.

(f)         The terms of Sections 9.06 (Counterparts; Integration;
Effectiveness; Electronic Execution), 9.09 (Governing Law; Jurisdiction; Consent
to Service of Process) and 9.10 (Waiver of Jury Trial) of the Loan Agreement are
incorporated herein as though set forth in full.

[Signatures Immediately Follow]

 





D-2




 

IN WITNESS WHEREOF, each of the undersigned intending to be legally bound hereby
has caused this Reaffirmation Agreement to be executed as of the date first
above written.

 

REAFFIRMING PARTIES:

 

 

 

THE CHEESECAKE FACTORY RESTAURANTS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE CHEESECAKE FACTORY BAKERY INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TCF CO. LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRAND LUX CAFÉ, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MIDDLE EAST IP CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





D-3




 

 

TCF CALIFORNIA HOLDING COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





D-4




 

 

ADMINISTRATIVE AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-5

